Title: To John Adams from James Sullivan, 18 August 1789
From: Sullivan, James
To: Adams, John



Sir
Boston 18th August. 1789

Permit me to mention a word on a subject which perhaps has been fully discussed in the great National Council, and upon which my feeble mind can make but very Little impression.
Doctor Price calculated the circulating medium of great Britain of about 24,000000. by a late experement it is said to have been found to be 30,000000. the paper in circulation added to that Sum makes the whole 230,000000. our Medium cannot more than ten Millions of Dollars. The Import will call annually for nearly one third of it. but what Nation can pay annually in taxes one third of their currency? 230,000000 millions or rather two hundred millions are an the representative of the thirty millions. Why cannot we have as much paper as will equal the ten millions of Dollars or their proper representative? I do not like  private Banks because it enriches private men & does no good to the public, but I beleive a public bank may Emit paper equal to the money we possess.
the people when pressed for Money will be prone to blame the government for their distresses.
I am with regard and the / highest Respect your Excellencys Most Humble Servt
Ja Sullivan